DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-11 of U.S. Patent No. 11,206,355 B2 (the ’355 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader in every aspect than the patented claims and are, therefore, an obvious variant thereof.
Claims of the instant application
Corresponding claim of the ’355 patent
1-3, 9-11, 17-19
4, 12
5, 13
6, 14
7, 15
8, 16
6
7
8
9
10
11


Claims 9-16 of the instant application are non-transitory medium claims for performing the functions of the apparatus of claims 1-8 of the instant application and are obvious variants of claims 6-11 of the ’355 patent. 
Claims 17-19 of the instant application are method claims for performing the functions of the apparatus of claims 1-3 of the instant application and are obvious variants of claim 6 of the ’355 patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-13, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata (US 2010/0182495 A1).

Claim 1, Murata teaches image processing apparatus (electronic camera 10; paragraph 0031), comprising:
a filter configured to extract a high-frequency component from frequency characteristics of an image (CPU 7 extracts edge amounts, i.e., high frequency components of an image, using blur filters P; paragraph 0085), wherein a band of the filter is adjusted according to a change in image resolution or an amount of noise in the image (parameters σ of the blur filters P are adjusted according with the ISO sensitivity of the imaging element; paragraph 0101. Parameters σ represent frequency characteristics, see Gaussian filter in paragraph 0085).

Claim 2, Murata further teaches wherein the change is a change in a setting that affects noise in the image (when ISO sensitivity is high, noise also increases; see paragraph 0087).

Claim 3, Murata further teaches wherein the change is a change in the amount of noise in the image (when ISO sensitivity is high, noise is increased; see paragraph 0087).

Claim 4, Murata further teaches wherein the change in the setting that affects the noise in the image is ISO sensitivity (ISO sensitivity may be high; paragraph 0087), and a reaction sensitivity with respect to the frequency characteristics of the image is adjusted as a peaking setting (parameters σ are adjusted to account for the change in noise spike shape; paragraph 0087, 0092 and Fig. 12-14).

Claim 5, Murata further teaches wherein the reaction sensitivity is reduced in a case where the ISO sensitivity is increased (due to high ISO sensitivity, noise rejection is applied such that noise spikes are decreased; see paragraph 0094).

Claims 9-13 is/are analyzed and rejected as a non-transitory computer readable medium storing program code, to perform the functions of the apparatus of claims 1-5, respectively. 

Claims 17-19 is/are analyzed and rejected as method claims for performing the functions of the apparatus of claims 1-3, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of Uranzo (US 2004/0223662 A1).

Claim 6, Murata teaches the image processing apparatus according to claim 1, but is silent regarding wherein the change is a change in the image resolution, and, as a peaking setting, a reaction sensitivity with respect to the frequency characteristics of the image and the band of the filter that extracts the high-frequency component from the frequency characteristics of the image are adjusted.
Uranzo teaches wherein the change is a change in the image resolution (conversion to low-resolution image; paragraph 0049), and, 
as a peaking setting, a reaction sensitivity with respect to the frequency characteristics of the image (extraction of spatial frequency corresponding to the peak of the power spectrum; see paragraph 0098) and the band of the filter that extracts the high-frequency component from the frequency characteristics of the image are adjusted (edge enhancement filter has coefficients based on detected image size; paragraph 0050 and 0065).
It would have been obvious to a person having ordinary skill in the art at the time of invention to have used the teaching of Uranzo with that of Murata in order to produce a low-resolution image that is still recognizable to the human visual sense (see paragraph 0028 of Uranzo).  

Claim 7, Uranzo further teaches wherein in a case where the resolution is reduced, the band of the filter is shifted to a low frequency side (see Laplacian edge enhancement filter of paragraph 0067).

Claim 8, Uranzo further teaches wherein in a case where the resolution is reduced, the reaction sensitivity is reduced (see paragraph 0098 and Figs. 15, 16).

Claims 14-16 is/are analyzed and rejected as a non-transitory computer readable medium storing program code, to perform the functions of the apparatus of claims 6-8, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696